IN THE COURT OF APPEALS OF IOWA

                                  No. 19-2055
                             Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DOMINIC J. MAJOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Joel W. Barrows,

Judge.



      Dominic Major appeals from his guilty plea. APPEAL DISMISSED.



      Nate Nieman, Rock Island, Illinois, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Greer, P.J., and Doyle and Gamble, S.J.J.*

      *Senior judges assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


GAMBLE, Senior Judge.

      Dominic Major appeals after pleading guilty as a habitual offender to theft

in the second degree and burglary in the third degree. Major does not challenge

his guilty plea. Rather, he argues the sentencing order requiring him to submit a

DNA sample, as required by Iowa Code section 81.2 (2019), is unconstitutional as

applied to repeat felony offenders such as himself. We affirm.

      As a preliminary issue, we must consider whether Major has established

good cause to appeal following his guilty plea because the court entered judgment

and sentence after July 1, 2019. See Iowa Code §814.6(1)(a)(3) (Supp. 2019);

State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020) (“Damme bears the burden of

establishing good cause to pursue an appeal of her conviction based on a guilty

plea.”). In Damme, the supreme court “conclude[ed] that ‘good cause’ means a

‘legally sufficient reason.’” 944 N.W.2d at 100. And Damme held “the good-cause

requirement is satisfied in this context when the defendant appeals a sentence that

was neither mandatory nor agreed to in the plea bargain.” Id.

      Here, Major cannot establish good cause because the court was required

to order DNA sampling under section 81.2(1).        See State v. Thompson, 951

N.W.2d 1, 2 (Iowa 2020) (“We held that a defendant who is not challenging her

guilty plea or conviction has good cause to appeal an alleged sentencing error

when the sentence was neither mandatory nor agreed to in the plea bargain.”).

Iowa Code section 81.2(1) provides, “A person who receives a deferred judgment

for a felony or against whom a judgment or conviction for a felony or aggravated

misdemeanor has been entered shall be required to submit a DNA sample for DNA

profiling pursuant to section 81.4.” “When the term ‘shall’ appears in a statute, it
                                        3


generally connotes the imposition of a mandatory duty.        Moreover, rules of

statutory construction set forth in the Iowa Code specify that in statutes enacted

after July 1, 1971, the word “shall” imposes a duty unless otherwise specified by

the legislature.” Ramirez-Trujillo v. Quality Egg, L.L.C., 878 N.W.2d 759, 771

(Iowa 2016) (citations omitted); see Iowa Code § 4.1(30)(a). The legislature did

not specify otherwise in section 81.2(1). Thus, the DNA sample was mandatory.

Therefore, we conclude Major does not have good cause to appeal this mandatory

sentencing term.1 See Damme, 944 N.W.2d at 105; Riley, 2021 WL 1662419, at

*2.

      We do not reach the merits of Major’s claim and dismiss his appeal.

      APPEAL DISMISSED.




1 Major does not contest the mandatory nature of this sentencing term. Rather, he
asserts the requirement of a DNA sample for repeat felony offenders violates due
process. But the purpose of section 814.6 is to “’curtail frivolous appeals’ by
enforcing the finality of guilty pleas.” Thompson, 951 N.W.2d at 4 (citing Damme,
944 N.W.2d at 104). We note Major did not object to the imposition of DNA
sampling during the guilty plea proceedings, did not file a motion in arrest of
judgment, and did not raise the issue at sentencing. So even if we could find good
cause, we would not address Major’s constitutional claim on direct appeal because
he failed to preserve his claim for our review. See Meier v. Senecaut, 641 N.W.2d
532, 537 (Iowa 2002). Major also asks us to adopt plain error to work around error
preservation. But our supreme court has repeatedly declined to adopt plain error,
so we are not able to adopt it ourselves. See, e.g., State v. Martin, 877 N.W.2d
859, 866 (Iowa 2016); State v. Greenway, No. 19-1541, 2021 WL 3392787, at *1
n.1 (Iowa Ct. App. Aug. 4, 2021). Moreover, Major may still raise his claims in a
postconviction-relief action. See Iowa Code § 814.7. So his ability to seek relief
is not foreclosed by the good cause requirement of section 814.6.